Citation Nr: 1117760	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for allergic rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for allergic rhinitis and assigned an initial 10 percent rating.

In August 2008, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  The hearing transcript is associated with the claims file.  

This matter was remanded by the Board in January 2009 for additional development, which was completed.  In a September 2009 decision, the Board denied the Veteran's claim; he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a Joint Motion for Remand (JMR), vacating the January 2009 Board decision and remanding the case for compliance with the terms of the joint motion.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.




CONCLUSION OF LAW

The criteria for a 30 percent rating for allergic rhinitis and sinusitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6522-6514 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case is before the Board pursuant to a January 2011 JMR and Order which vacated the Board's January 2009 decision.  In the JMR, the parties found that the Board failed to provide adequate reasons or bases for denying the Veteran's claim for an increased rating for service-connected allergic rhinitis and sinusitis and remanded the matter for additional discussion.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran on January 5, 2005 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in August 2005, May 2007, and April 2009.  The VA examinations are sufficient and probative; the examiner reviewed the Veteran's medical history, recorded pertinent examination findings when present, and provided conclusions with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran seeks an initial rating greater than 10 percent for his service connected allergic rhinitis and sinusitis.  The Veteran's allergic rhinitis and sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6514-6522 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under DC 6514, a 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Code 6514 (2010).  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician."  Id.

For allergic or vasomotor rhinitis, with polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Code 6522 (2010).

The Veteran had a VA examination in August 2005.  The examiner reviewed the claims file.  The Veteran reported taking various over-the-counter (OTC) medications to control his symptoms, which include rhinitis that is purulent at times and clear at other times, coughing, wheezing, and headaches in the area of his maxillary and frontal sinuses.  He suffers allergy symptoms almost daily in the spring and summer, with improvement in the fall and winter.  He has several episodes of sinusitis per year requiring four to five courses of antibiotics yearly.  The physical examination revealed slight cobblestoning in the posterior pharynx.  No obstructions were found in the nostrils and no polyps were visible.  The Veteran had no history of sinus surgery or nasal fracture.  He reported missing approximately six weeks of work per year due to his allergic symptoms and sinus infections.

The Veteran had another VA examination in May 2007.  The examiner reviewed the claims file.  During this examination, the Veteran reported six to seven flare-ups in the past year.  At the time of the examination the Veteran was on a ten day course of antibiotics for a sinus infection; however, the Veteran's current records from his private treatment provider were not available for the examiner to review.

The Veteran reported frequent epistaxis, difficulty breathing through the nose, congestion, scratchy throat, dry cough when having sinus allergy attacks, and rhinorrhea.  The examiner noted four non-incapacitating episodes of sinusitis in the past year.

The examiner found no obstructions or polyps and stated that the septum, turbinates, and nasal vestibule were normal.  He did have rhinorrhea and mild bilateral inflammation of the sinus passages.  The diagnosis was allergic rhinitis with no significant effects on occupation or activities of daily living.

The Veteran had another VA examination in April 2009.  The examiner reviewed the claims file.  During this examination, the Veteran reported increased attacks, with an average of six to seven attacks per year, requiring antibiotics and an OTC twice per day.  The examiner noted that the Veteran has a history of two incapacitating episodes of sinusitis per year requiring four to six weeks of antibiotic treatment, and a history of six non-incapacitating episodes of sinusitis per year lasting seven to fourteen days, consisting of headache, purulent drainage, and sinus pain.  The Veteran's current rhinitis symptoms include nasal congestion, itchy nose, watery eyes, and sneezing.  The sinusitis symptoms include purulent nasal discharge, sinus pain, and sinus tenderness, with occasional breathing difficulty.

The Veteran was tender around the maxillary and had a 50 percent left nasal obstruction and a 20 percent right nasal obstruction.  No nasal polyps or septal deviations were observed.  The condition mildly impacts his ability to perform chores, exercise and recreation while it moderately impacts his ability to participate in sports.

Private treatment records from Dr. R.B.C., D.O., dated November 2006, indicate that the Veteran had chronic allergic panrhinosinusitis and mucoperiosteal thickening.  A letter dated August 2008 states that the Veteran had chronic recurrent nasal congestion, post nasal drainage, and parasinus pressure with frequent flare-ups of acute rhinosinusitis.  The sinus films revealed mucoperiosteal thickening and abnormal tympanometric pressure, showing severe negative pressure.  A June 2009 letter indicates that he has treated the Veteran for multiple flare-ups throughout 2008 and 2009.  At the time he drafted the letter, the Veteran was taking antibiotics for an acute flare-up of allergic rhinitis and sinusitis.  Accompanying the letter were treatment records for August 2008, March 2009, and June 2009 showing treatment of the Veteran's condition.

Medical records from Dr. J.J.C., the Veteran's private treating physician, indicate that the Veteran was treated for his sinusitis and allergic rhinitis in October 2000, January 2001, May 2001, September 2007, twice in December 2007, February 2008, April 2008, twice in May 2008, June 2008, April 2009, June 2009, March 2010, and April 2010.  It appears that the Veteran was either using or prescribed antibiotics or some other medication for his sinusitis at each treatment date.

August 2008, April 2009, and June 2009 letters indicate that Dr. J.J.C. has treated the Veteran since 1982 and that his chronic allergic sinusitis has been a continual problem.  He treated him at least six times per year in 2005, 2006, and 2007 for chronic allergic sinusitis.  The Veteran has had recurrent headaches and sinus discomfort and has been prescribed antibiotics and pain medication for relief.

A treatment record from the Institute for Non Surgical Orthopedics, dated in September 2008, indicates current rhinitis and headaches.  VA outpatient treatment records do not show treatment of the Veteran's allergic rhinitis or sinusitis.

The Veteran testified in August 2008 that he has six to ten episodes per year resulting in increased use of antibiotics.  Six or seven episodes are treated with antibiotics and three to five without.  Episodes requiring antibiotics last two to three weeks and prevent him from getting out of bed and necessitate staying in a dark room.

For severe episodes, the Veteran calls his physician who will prescribe antibiotics, Ornade, Sudafed, aspirin, and other medications to stop the sniffling, runny nose, and headaches.  His symptoms generally include headaches, puffy eyes, runny nose, sneezing, and wheezing.

The Board has reviewed all of the evidence and has considered whether the Veteran is entitled to an increased rating under 38 C.F.R. § 4.97, DC 6522.  However, as the record fails to show that the Veteran has allergic or vasomotor rhinitis with polyps, the Board finds that the Veteran is not entitled to an increased rating under DC 6522.

The Board has also considered whether the Veteran is entitled to an increased rating under 38 C.F.R. § 4.97, DC 6514.  The Veteran maintains that he has suffered six or more allergic rhinitis or sinusitis attacks per year, most of which have required antibiotics, and were accompanied by headaches, puffy eyes, runny nose, sneezing, and wheezing.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  A lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Additionally, while having an interest in the outcome of a proceeding "may affect the credibility of testimony, it does not affect competency to testify."  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report that he had sinus or allergy attacks with symptoms such as headaches, puffy eyes, runny nose, sneezing, and wheezing, since these observations do not require any specialized education, training, or experience.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.

The Board finds that the Veteran's testimony is competent and credible.  The Veteran has consistently maintained in written statements, in statements to VA examiners, and in his testimony that he has suffered more than six attacks per year with symptoms such as headaches.  The April 2009 VA examiner indicated that the Veteran suffers 6 non-incapacitating episodes per year with symptoms such as headaches, purulent drainage, and sinus pain as well as two incapacitating episodes per year.  Dr. J.J.C. indicated that he has treated the Veteran at least six times per year since 2005 for the disability.  Thus, the Board finds that the evidence is in equipoise that the Veteran suffers "more than" six non-incapacitating episodes per year with symptoms such as headaches and purulent discharge, as non-incapacitating episodes do not necessarily require treatment by a physician.

Given the above, the Board finds that, with resolution of all reasonable doubt in favor of the Veteran, his allergic rhinitis and sinusitis more nearly approximate the criteria for a 30 percent rating.  

The Veteran is not entitled to a rating greater than 30 percent, as he has not had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria are adequate.  Ratings in excess of the assigned 30 percent are provided for in the criteria; however, the Veteran's symptoms are not of the severity to warrant a higher rating.  The associated symptoms are already contemplated in the diagnostic rating criteria.  Further, the evidence fails to show that the condition causes marked interference with employment or frequent periods of hospitalization not otherwise contemplated in the applicable schedular criteria.  Thus, referral for an extraschedular rating is not warranted.

For the foregoing reasons, the Board concludes that the record supports assignment of a 30 percent rating for allergic rhinitis and sinusitis since the effective date of the grant of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 30 percent rating have been met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Finally, the Board notes that a December 2010 rating decision granted the Veteran's reopened claim for an increased rating for allergic rhinitis to 30 percent, effective April 27, 2009.  Since the appeal herein stems from the original September 2006 rating decision that granted service connection and assigned a 10 percent rating from December 14, 2004, the effective date for the 30 percent granted in this decision is from December 14, 2004.  See Fenderson v. West, 12 Vet. App 119 (1999).   As previously discussed, a higher rating greater than 30 percent is not in order.     


	(CONTINUED ON NEXT PAGE)










ORDER

An initial 30 percent rating for service connected allergic rhinitis and sinusitis is granted, subject to the regulations governing the payment of monetary benefits.





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


